Per Curiam.

The findings of the Referee that respondent was guilty of some degree of negligence with respect to four of the five charges are sustained by the record. So, too, the Referee’s conclusion absolving respondent of the charges of giving false testimony before the Grievance Committee and of willful misrepresentation and conversion is supported by the evidence. There remains the question of the disciplinary action to be taken.
Unquestionably during the period covered by the charges, and for a time preceding, respondent was overwhelmed by a series of personal misfortunes including the death of his parents, and his wife. There can be no doubt that the combination of those calamitous adversities contributed materially to the neglect of his clients’ interests. While these circumstances do not serve to exonerate respondent, they explain the nature of his conduct and its cause to the exclusion of any perfidy or cupidity. These circumstances suggest that respondent is not disqualified to remain a lawyer.
We are mindful that respondent has heretofore been the subject of disciplinary measures (Matter of Maness, 252 App. Div. 548). Fortunately, in none of the cases of negligent conduct did any of the clients suffer any pecuniary loss.
We hesitate to impose sanctions which would add to the burdens dealt him by fate and which would make less likely respondent’s proper resumption of his professional responsibilities and only add to the causes of his unprofessional neglect.
Accordingly, under all of the mitigating circumstances of this case, we are disposed to be lenient and conclude that respondent should be censured.
Respondent should be censured.
Botein, P. J., Valente, McNally, Stevens and Bergan, JJ., concur.
Respondent censured.